DETAILED ACTION
	Claims 21-40 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The claim to priority as a CON of 16/780,237, now USPN 11,091,423, filed on February 3, 2020, which is a CON of 14/212,381, now USPN 10,577,303, filed on March 14, 2014, which claims benefit to 61/783,385 filed on March 14, 2013 is granted in the instant application file.
Information Disclosure Statement
There have been no Information Disclosure Statements filed in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 recites that the reaction is carried out in buffered aqueous solvent at a pH between 5 and 7, which is the same scope as parent claim 21.  Therefore, claim 37 does not further limit claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,577,303. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘303 patent is drawn to a method of esterification of carboxylic acid groups by reaction with a diazo-compound of the formula 
    PNG
    media_image1.png
    74
    93
    media_image1.png
    Greyscale
, wherein R1 and R2 are selected such that the corresponding compound 
    PNG
    media_image2.png
    70
    78
    media_image2.png
    Greyscale
has a pKa value between 18 and 29 in DMSO, wherein the one or more esters formed are bio-reversible, wherein the reaction is carried out in buffered aqueous solvent at a pH between 5 and 7, in the absence of catalyst, and wherein the compound containing the one or more carboxylic acid groups is not an amino acid.  Claim 3 of the ‘303 patent specifically mentions that R1 can comprise an electron withdrawing group and claim 5 of the ‘303 patent recites the groups specifically mentioned in instant claims 21-32.  Claim 2 of the ‘303 patent discloses the R2 groups of instant claims 27-36.  And claims 6 and 8 respectively of the ‘303 patent map to instant claims 39 and 40.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,091,423. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘303 patent is drawn to a method of esterification of carboxylic acid groups by reaction with a diazo-compound of the formula 
    PNG
    media_image1.png
    74
    93
    media_image1.png
    Greyscale
, wherein R1 and R2 are selected such that the corresponding compound 
    PNG
    media_image2.png
    70
    78
    media_image2.png
    Greyscale
has a pKa value between 18 and 29 in DMSO, wherein the one or more esters formed are bio-reversible, wherein the reaction is carried out in buffered aqueous solvent at a pH between 5 and 7, in the absence of catalyst, and wherein the compound containing the one or more carboxylic acid groups is not an amino acid.  R1 and R2 of the present application are the same as in claims 2 and 12 of the ‘423 patent.  Additionally, claims 19-20 of the ‘423 patent map to claims 18 and 20 of the present claims, whereas present claim 19 is within the scope of ‘423 patent claim 1 since the process is not limited to compounds that only contain carboxylic acid groups.
Conclusion
Claims 21-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626